                                           Case 4:19-cv-03161-YGR Document 65 Filed 09/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4
                                                                         UNITED STATES DISTRICT COURT
                                   5
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7
                                       IMPINJ, INC.,                                      Case No.: 19-CV-3161 YGR
                                   8
                                                   Plaintiff,                             ORDER CONTINUING COMPLIANCE
                                   9                                                      DEADLINE; LIFTING STAY IN PART
                                              v.
                                  10
                                       NXP USA, INC.,
                                  11
                                                   Defendant.
Northern District of California




                                  12
 United States District Court




                                  13
                                              The parties have filed a joint statement regarding the status of proceedings on inter partes
                                  14
                                       review. (Dkt. No. 64, [“Statement”].) In that Statement, they recount the following:
                                  15
                                              On February 18, 2020, Impinj filed a First Amended Complaint narrowing the accused
                                  16
                                       patents to specified claims in eight patents: the ‘816, ‘266, ‘298, ‘504, ‘302, ‘631, ‘597, and ‘857
                                  17
                                       patents. (FAC, Dkt. No. 53.). NXP filed IPR petitions as to all eight patents and thereafter the
                                  18
                                       parties stipulated to a stay pending the IPRs, entered on March 30, 2020.
                                  19
                                              The PTAB has now issued decisions on six of the eight petitions. Thus, the patents’ status
                                  20
                                       is as follows:
                                  21

                                  22                 ‘597, ‘631, ‘302, ‘266                petitions denied
                                                     ‘298 and ‘816                         petitions granted
                                  23
                                                     ‘504 and ‘857                         petitions granted,
                                  24                                                       but Impinj “dropped all
                                                                                           asserted claims” after the
                                  25                                                       filing of the IPR petitions
                                  26   (Statement at 2.)
                                  27          Based on the parties’ Statement, the Court ORDERS as follows:
                                  28
                                           Case 4:19-cv-03161-YGR Document 65 Filed 09/24/20 Page 2 of 2




                                   1          1.      The informal request to lift the stay as to the ‘631 and ‘302 patents is GRANTED.
                                   2   NXP’s IPR petitions have been denied and there is no overlap with the continued IPR proceedings.
                                   3          2.      The informal request to amend the complaint to add two additional patents that were
                                   4   previously dismissed is DENIED given the prejudice to NXP since the one-year IPR clock has now
                                   5   expired. Should Impinj choose to dismiss its claims against the ‘298 and ‘816 patents as it suggests
                                   6   (Statement at 5:20-22), the parties should file a stipulation and proposed order to do so.
                                   7          3.      With respect to the ‘597 and ‘266 patents, given the asserted overlap with the ‘857
                                   8   and ‘816 patents which are the subject of continuing IPR proceedings, the parties are ORDERED to
                                   9   meet and confer further to determine what can be done to permit the case to proceed expeditiously
                                  10   once a final decision on the IPR is rendered next year.
                                  11          The parties shall file a further status statement or stipulation no later than October 9, 2020,
                                  12   which shall include a proposed schedule consistent with the local rules. The current compliance
Northern District of California
 United States District Court




                                  13   deadline of September 25, 2020 is CONTINUED to October 16, 2020 on the Court’s 9:01 a.m.
                                  14   compliance calendar.
                                  15          To the extent the parties require a conference with the Court, they should so request.
                                  16          IT IS SO ORDERED.
                                  17   Date: September 24, 2020                         _______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                  18                                                       UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                          2
